Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-16 (species) and 17-20 (invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2022.
Applicant's election with traverse of Group 1 (claims 1-16) of the invention and Group 1 (Figures 1-9) of the species in the reply filed on 04/20/2022 is acknowledged. The traversal is on the ground(s) that on page 2 of the “remarks”, applicant submits that the technical limitations of the inventions and species are similar to one another as to provide efficiencies in searching and examination of the claims. This is not found persuasive because the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement or stating that the inventions and species are similar to one another does not address why the restriction is an error. Thus the required provisional election  becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction (See MPEP 818.01(a)). Furthermore, as expressly recited in MPEP 808.02 (C) For example, if applicant elected Group 2: Figures 10-12, that is drawn to an angular drill assembly, the examiner would be required to search terms such “curved portions” and “a 45 degree offset curved portion” that indicate features of that group. For the elected Group 1: Figures 1-9, that is drawn to a ninety degree drill assembly, the examiner would be required to search terms such “a rim” and “tabs with slots” that indicate features of that group. Thus employing different search queries even though the two are classified together.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
The action is in reply to the Application filed on 11/27/2019. Claims 1-20 are currently pending. Claims 12-20 are withdrawn. Claims 1-11 are being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.16/433,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the copending Application No.16/433,456 anticipates the broader subject matter of the instant claim, the aforementioned nonstatutory Double Patenting is deemed necessary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US Patent No. 4,136,579).
Regarding claim 1, Robinson discloses: a removable attachment assembly (Figures 1-6 element 10) for an angular drill assembly (element 14), comprising: 
a base member (elements 18/20); 
a securement assembly secured (element 40) to the base member for releasably securing the base member to a housing (outer surface of the entire assembly of element 14) of the angular drill assembly; and 
a cushion member (element 54) associated with the base member (see figures 1-4).
Regarding claim 2, Robinson discloses: the removable attachment assembly of claim 1, wherein a drill bit (element 16) of the angular drill assembly extends ninety degrees with respect to the housing (Giving that the prior art meets the structural limitations of the removable attachment assembly that interacts with an angular drill assembly and since the claim limitation do not further limit or change the structural limitations of the removable attachment assembly, the prior art is capable of having a drill bit extending ninety degrees with respect to the housing).
Regarding claim 3, Robinson discloses: the removable attachment assembly of claim 2, wherein the base member defines a concave surface (Detail A) which faces in a direction away (Detail B) from the cushion member and which extends in a direction along a length of the base member (see annotated figure below showing a portion of the concave surface (Detail A) facing away (Detail B) from the cushion member (element 54) and extending in a direction along a length of a portion of the base member (element 18/20)).

    PNG
    media_image1.png
    472
    838
    media_image1.png
    Greyscale

Regarding claim 4, Robinson discloses: the removable attachment assembly of claim 2, wherein the base member further defines a first wall portion (Detail A) and a second wall portion (Detail B) which are spaced apart from one another  (see annotated figure below showing the wall portion spaced from each other), wherein: the first wall portion and the second wall portion each extend in a direction away from the cushion member (see annotated figure below specifically the side view of the device where the figure shows a wall portion extending in a direction away (Detail C) from element 54); and the first wall portion and the second wall portion each extend in a direction along a length of the base member (see annotated figure below).

    PNG
    media_image2.png
    475
    856
    media_image2.png
    Greyscale

Regarding claim 5, Robinson discloses: the removable attachment assembly of claim 4, further including a third wall portion (element 26) which connects together the first and second wall portions (see annotated figure above showing a portion of element 26 connecting the first and second wall portions (Detail A/B)).
Regarding claim 7, Robinson discloses: the removable attachment assembly of claim 2, wherein the securement assembly comprises a first arm member (element 44) and a second arm member (element 46) which extend in a direction away from the cushion member (see annotated figure below showing a portion of elements 44/46 extending in a direction away (Detail C) from the cushion member (element 54)).

    PNG
    media_image2.png
    475
    856
    media_image2.png
    Greyscale

Regarding claim 8, Robinson discloses: the removable attachment assembly of claim 7, wherein the first arm member has a first curvilinear configuration (see annotated figure above showing element 44 having a curvilinear configuration) and the second arm member has a second curvilinear configuration (see annotated figure above showing element 46 having a curvilinear configuration).
Regarding claim 9, Robinson discloses: the removable attachment assembly of claim 8 wherein: a first free end (Detail A) of the first arm member a second free end (Detail B) of the second arm member are positioned spaced apart a first distance (see annotated figure below showing the ends spaced apart at a first distance); and with insertion of the housing between the first arm member and the second arm member, the first free end and the second free end are spaced apart a second distance, which is a greater distance than the first distance (see figure 4 and giving that the drill is now in between the arms (elements 44/46), the arms would expand in order to accommodate the size of the drill thus having a second distance greater than the first distance), and the first and second arm members exert a compressive force onto the housing (see col. 2, ll. 53-60 where the prior art states that elements 44/49 are used in order to clamp, thus providing a compressive force onto the housing) providing an interference fit between the housing and the first and second arm members (Giving that the prior art meets the structural limitations and structural limitations of the claim limitations, the prior art would be capable of providing an interference fit between the housing and the arm members).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 4,136,579).
Regarding claim 6, Robinson discloses all the elements as claimed in claim 1 but appears to be silent wherein the third wall portion extends in a curvilinear direction.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the third wall portion extends in a curvilinear direction, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to have a third wall portion extends in a curvilinear direction in order to have a curved wall portion in order to remove sharp corners that can damage the device or user during operations. (See MPEP 2144.04)
Regarding claim 11, Robinson discloses: the removable attachment assembly of claim 2, wherein the cushion member comprises: a first width dimension (Detail A) of the cushion member and a second width dimension (Detail B) of the cushion member which each extend in a transverse direction relative to a length of the cushion member (see annotated figure below showing the widths (Details A/B) extending in a transverse direction relative to a length of the cushion member) and are spaced apart along the length of the cushion member from one another (see annotated figure below showing the widths (Detail A/B) spaced apart); and a third width dimension (Detail C) of the cushion member extends in the transverse direction relative to the length of the cushion member (see annotated figure below showing the third width (Details C) extending in a transverse direction relative to a length of the cushion member) and is positioned spaced apart from and in between the first width dimension of the cushion member and the second width dimension of the cushion member (see annotated figure below showing the third width (Detail C) spaced apart and in between widths (Detail A/B)). 

    PNG
    media_image3.png
    974
    541
    media_image3.png
    Greyscale

However, Robinson appears to be silent wherein the third width dimension is less than each of the first and second width dimensions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the third width dimension is less than each of the first and second width dimensions, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a plurality of different sizes cushion member dimensions in order to have different points of contact and accommodate different hand sizes, thus enhancing the grip ability of the device. (See MPEP 2144.04)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 recites limitations related to the removable attachment assembly and specifically wherein: the base member includes a projection which extends in a direction away from the securement assembly; the projection defines a rim which extends along a perimeter of the projection; a first tab of the projection extends away from the rim on a first side of the projection and a second tab of the projection extends away from the rim on a second opposing side of the projection; and the cushion member defines a first recess within the cushion member for receiving the projection within the cushion member and defines a second recess within the first recess for receiving the first tab within the second recess and receiving the second tab within the second recess with positioning the projection within the first recess, wherein with the first tab positioned within the second recess and the second tab positioned within the second recess, an interference fit is created between the first tab and the second recess and between the second tab and the second recess with the cushion member releasably secured to the base member.
The teaching of Robinson discloses removable attachment assembly having a base with projections that extends in a direction away from the securement assembly and an elongated leverage member (element 52) that attaches the cushion member onto the base members. However, the projection defines a rim which extends along a perimeter of the projection; a first tab of the projection extends away from the rim on a first side of the projection and a second tab of the projection extends away from the rim on a second opposing side of the projection; and the cushion member defines a first recess within the cushion member for receiving the projection within the cushion member and defines a second recess within the first recess for receiving the first tab within the second recess and receiving the second tab within the second recess with positioning the projection within the first recess, wherein with the first tab positioned within the second recess and the second tab positioned within the second recess, an interference fit is created between the first tab and the second recess and between the second tab and the second recess with the cushion member releasably secured to the base member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/24/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723